DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021, 06/11/2021, 12/18/2020 and 12/16/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (US 5,385,189).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Additionally, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article, see MPEP 2121.04.
Regarding claims 1-3, Aoki discloses a tire comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a pair of dividing sipes 14 extending in a tire width direction B; and
separation blocks 18 located on both sides of the pair of dividing sipes in a tire circumferential direction A and separately formed in the tire circumferential direction; and
a step block 16 divided between the pair of dividing sipes 14 and forming a step to a separation block 18 by a treading face located inside in a tire radial direction of treading faces of the separation blocks; and
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Recessed parts)][AltContent: textbox (Circumferential groove)][AltContent: arrow][AltContent: textbox (Adjacent block)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

an adjacent block which is adjacent to the separation block 18 and the step block 16 in the tire width direction across a circumferential groove.
As to: and is brought into contact with the separation block without being contacted with the step block when being grounded. As depicted above the adjacent block has a recessed part on a sidewall on a circumferential groove side opposed to the recessed part of the sidewall of the step block which is also recessed. Therefore, with this structure it is considered under the broadest reasonable interpretation that the adjacent block is brought into contact with the separation block without being contacted with the step block when being grounded.
Regarding claim 3, as the claimed structure is substantially present it is considered under the broadest reasonable interpretation that the 
Regarding claim 6, Aoki discloses a plurality of main grooves extending in the tire circumferential direction; wherein the separation block, the step block, and the adjacent block are formed outside a main groove located in a tire width direction, the main groove being at an outermost side in the tire width direction among the plurality of main grooves, see FIG. 10 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani (EP 1920951 B1), in view of Aoki et al. (US 5,385,189).
Regarding claims 1-3, Shintani discloses a tire comprising:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjacent block with recess)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pair of dividing sipes)]

[AltContent: textbox (Step block with recess)][AltContent: textbox (Separation blocks)]
a pair of dividing sipes extending in a tire width direction; and
separation blocks located on both sides of the pair of dividing sipes in a tire circumferential direction C and separately formed in the tire circumferential direction; and
a step block divided between the pair of dividing sipes; and
an adjacent block which is adjacent to the separation block and the step block in the tire width direction across a circumferential groove.
As to: and is brought into contact with the separation block without being contacted with the step block when being grounded. As depicted above the adjacent block has a recessed part on a sidewall on a circumferential groove side opposed to the recessed part of the sidewall of the step block which is also recessed. Therefore, with this structure it is considered under the broadest reasonable interpretation that the adjacent block is brought into contact with the separation block without being contacted with the step block when being grounded.
Shintani does not explicitly disclose the step block forms a step to a separation block by a treading face located inside in a tire radial direction of treading faces of the separation blocks.
Aoki discloses a tread pattern having a plurality of blocks, each having a narrow area interposed between one set of two sipes which extend substantially in a transverse direction of the tire and wide areas positioned respectively at both sides of the narrow area across the sipes, an average distance H2 from a tire tread surface of the narrow area to bottom portions of the sipes being less than an average distance H1 from tire tread surfaces of the wide areas to the bottom portions of the sipes, see FIG. 1 and  Col 3 line 63 – Col 4 line 35. And further discloses where such a “step” configuration offers sufficient running performance being maintained from initial wear until the final stages of tire wear.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the step block of Shintani be formed in the claimed manner as taught by Aoki to provide the tire with the aforementioned advantages.
Regarding claim 3,
Regarding claims 6, 8, 11, modified Shintani discloses a plurality of main grooves 5 extending in the tire circumferential direction; wherein the separation block, the step block, and the adjacent block are formed outside a main groove 5 located in a tire width direction, the main groove 5 being at an outermost side in the tire width direction among the plurality of main grooves, see Shintani FIG. 1.
Claims 4-5, 7, 9-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani (EP 1920951 B1), in view of Aoki et al. (US 5,385,189), as applied to claims 1-3 above, and further in view of Hada (US 2013/0167994 A1), in view of Hironaka (JP 2011-56999 A).
Regarding claims 4-5, 7, 9-10, 12-18, modified Shintani does not explicitly disclose the use of closed sipes.
Hada discloses a tread pattern suitable for improved wear, and on-snow performance. The tread pattern being configured to have tire width direction extending closed sipes 42 disposed on block portions of the tread; whereby this is beneficial for alleviating rigidity of an inner-side region of a shoulder land portion, thus reducing a circumferential rigidity step. In addition, the circumferential edge improves the uneven wear resistance and on-ice performance, see [0089].
Hironaka discloses a tread pattern suitable for improved drainage, on-snow and on-ice performance. The tread pattern being configured to have tire width direction extending closed sipes 42 disposed on block portions of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the block portions of Shintani be formed in the claimed manner as taught by Hada and Hironaka to provide the tire with the aforementioned advantages.
Moreover, modified Shintani discloses a plurality of main grooves 5 extending in the tire circumferential direction; wherein the separation block, the step block, and the adjacent block are formed outside a main groove 5 located in a tire width direction, the main groove 5 being at an outermost side in the tire width direction among the plurality of main grooves, see Shintani FIG. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749